Citation Nr: 0414370	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  02-10 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for lumbosacral 
strain with degenerative joint disease/degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1972 to March 1974.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2001 rating decision of the Department of Veterans  Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
The veteran testified at a Travel Board hearing before the 
undersigned in December 2003; a transcript of the hearing is 
of record.  

De novo consideration of the claim of entitlement to service 
connection for lumbosacral strain with degenerative joint 
disease/degenerative disc disease will be addressed in a 
remand which follows this decision.  The appeal regarding 
this matter is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington D.C.  VA will notify you if 
further action is required on your part.  


FINDINGS OF FACT

1.  A July 1998 rating decision denied service connection for 
lumbosacral strain with degenerative joint 
disease/degenerative disc disease, finding that there was no 
nexus between the veteran's low back disorder and an injury 
in service; the veteran did not timely perfect an appeal of 
this decision and it became final.  

2.  Evidence received since the July 1998 rating decision is 
new, bears directly and substantially on whether the 
veteran's current low back disorder is related to service, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for lumbosacral strain with degenerative 
joint disease/ degenerative disc disease may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002) the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the VCAA.  It is significant to note that the VCAA revised VA 
duties to assist and notify, but that the enhanced duty to 
assist provisions of 38 C.F.R. § 3.159(c)(4) do not apply 
until a previously denied claim has been reopened.  
38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(iii).  
[Regulations implementing the VCAA include a new definition 
of new and material evidence.  However, that provision 
applies only to claims to reopen filed on or after August 29, 
2001.  Here, the petition to reopen was filed prior to that 
date(in March 2001), and the new definition of new and 
material evidence does not apply.]

VA has fully essentially with the mandates of the VCAA.  The 
veteran was provided a copy of the decision explaining the 
denial of his claim, and he was provided specific 
notification of the VCAA in June 2001; by this notice and the 
March 2002 Statement of the Case (SOC) he was advised of the 
controlling law and regulations, and informed what evidence 
was of record and what evidence was needed to establish 
entitlement to the benefit sought.  The June 2001 letter 
provided specific notice as to the veteran's and VA's 
respective responsibilities in development of evidence under 
the VCAA.  While the VCAA letter advised him to submit 
additional evidence within 60 days, it also stated that 
evidence received within a year would be considered.  In 
fact, everything received to date has been considered.  At 
the December 2003 Travel Board hearing, the veteran waived 
further VCAA notification regarding the instant claim.  The 
record is adequate for consideration of the matter being 
addressed.  Furthermore, given the disposition below, he is 
not prejudiced by the Board's proceeding with appellate 
review at this point.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).

Factual Background

In a July 1998 rating decision, the RO denied service 
connection for lumbosacral strain with degenerative joint 
disease/ degenerative disc disease, determining there was no 
medical evidence of a relationship between the veteran's low 
back disorder and an injury in service.  The veteran filed a 
timely notice of disagreement, and an SOC was issued on 
October 27, 1998.  Although he was notified that he was 
required to submit a substantive appeal to perfect his claim, 
he did not timely do so. Hence, the July 1998 rating decision 
became final.  38 U.S.C.A. § 7105.  

Pertinent evidence of record at the time of the July 1998 
decision included service medical records, VA outpatient 
treatment reports, results of a VA examination, and a lay 
statement from the veteran's wife.  Service medical records 
indicate the veteran suffered a back injury in June 1973, 
while assisting to push a military jeep after an accident 
occurred; he sought treatment for back pain in July 1973 and 
again in January 1974.  On separation examination in January 
1974, he complained of recurrent back pain.  On examination 
the spine was normal.  VA outpatient treatment reports from 
November 1997 reflect complaints of chronic low back pain, 
radiating to the right leg, secondary to traumatic back 
injury.  X-rays revealed severe focal narrowing and 
degenerative change at L5-S1.  In a January 1998 statement, 
the veteran's wife related that he first had back pain during 
service in 1973, and that the pain had continued since then, 
sometimes being so severe that he was unable to work.  On VA 
examination in May 1998, the diagnosis was low back strain 
with degenerative joint disease/ degenerative disc disease; 
after examining the claims file, the examiner noted that he 
did not think the veteran's current back disorder was 
secondary to the injury sustained during service in 1973.

Evidence added to the record since the July 1998 rating 
includes:  An August 2001 statement from the veteran's wife, 
noting his increased back pain, and reporting that he had 
previously sought VA medical treatment for back pain in 1974, 
but, as long waiting periods at the VAMC exacerbated the back 
pain, he resorted to self-medicating with over-the-counter 
pain relievers.  VA outpatient treatment records from October 
1997 to April 2001 indicating ongoing treatment for back 
pain.  The report of a private MRI in July 2002 noting an 
impression of severe spinal canal stenosis and moderate 
bilateral neuroforaminal stenosis at L3-4, diffuse discal 
osteophytic bulge and foraminal disc protrusion at L4-5 
resulting in moderate to severe left paracentral canal 
stenosis with compression of the descending portion of the L5 
nerve root, severe degenerative disc changes at L5-S1 with a 
diffuse discal osteophytic bulge, and mild diffuse disc bulge 
at L2-3 with right facet degenerative joint disease/ 
hypertrophy.  A January 2003 letter from the veteran's 
private physician stating that, based on a review of service 
medical records and history provided by the veteran, he 
believed the veteran's current back condition was related to 
the 1973 injury in service.  (This evidence has not been 
reviewed by the Agency of Original Jurisdiction (AOJ), and 
the veteran has not submitted a waiver of AOJ review; 
however, as the instant decision amounts to a complete grant 
of the benefit sought, i.e., the petition to reopen the claim 
for service connection is being granted, the veteran is not 
prejudiced by the Board's review.)

Analysis

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356, 1363 
(Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) does not apply in the instant 
case.]  

A veteran is entitled to service connection (compensation) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Based upon a review of the record, the Board finds the 
evidence added to the claims file since the last final 
decision in July 1998 includes new evidence which bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The new evidence includes a medical opinion which relates the 
veteran's current low back disability to service; it directly 
addresses a basis for the previous denial of the claim; and 
is so significant that it must be considered in order to 
fairly address the merits of the claim.  Hence, it is "new 
and material", and the claim must be reopened.


ORDER

The appeal to reopen a claim of service connection for 
lumbosacral strain with degenerative joint 
disease/degenerative disc disease is granted.


REMAND

As the claim is reopened, VA's duty to assist now includes 
obtaining an examination or medical opinion, as indicated.  
38 C.F.R. § 3.159.  An examination to obtain an advisory 
medical opinion is indicated.  The evidence includes evidence 
of current low back disability, evidence of low back injury 
in service, and some evidence that the two may be related.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain complete copies 
of any private or VA clinical records 
(not already of record) of any treatment 
the appellant received for his low back 
disorder since service.  He must assist 
in this matter by identifying all sources 
of treatment and providing any necessary 
releases.  

2.  Thereafter, the RO should arrange for 
the veteran to be afforded an orthopedic 
examination to determine the etiology of 
his low back disorder.  The veteran's 
claims folder must reviewed by the 
examiner in connection with the 
examination.  The examiner should examine 
the veteran, review the claims file, 
including in particular the service 
medical records, and opine whether it is 
at least as likely as not that the 
veteran's current low back disorder is 
related to service, and specifically to 
the documented injury therein.  The 
examiner should fully explain the 
rationale for any opinion given, and 
should reconcile any discrepancies 
between the opinion given and the medical 
reports and opinions already of record.  

3.  The RO should then re-adjudicate the 
claim.  If the benefit sought remains 
denied, the RO should issue an 
appropriate Supplemental SOC and provide 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to assist the veteran in 
developing his claim.  No action is required of the appellant 
until he is notified.  He has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



